Exhibit SETTLEMENT AND EXCHANGE SUPPORT AGREEMENT SETTLEMENT AND EXCHANGE SUPPORT AGREEMENT, dated as of May 10, 2009, by and between Cell Genesys, Inc., a Delaware corporation (the “Company”), and Tang Capital Partners, LP, a Delaware limited partnership (together with its Affiliates (as defined herein) and their respective successors and assigns, “Noteholder”). WHEREAS, the Company has issued and outstanding $68,307,000 aggregate principal amount of its 3.125%Convertible Senior Notes due November 1, 2011 (the “Existing Notes”) issued under that certain Indenture, dated as of October 20, 2004 by and between the Company and U.S.Bank, National Association, as Trustee (the “Existing Notes Indenture”); WHEREAS, Noteholder Beneficially Owns (as defined herein) $46.2 million aggregate principal amount, or 67.6%, of the Existing Notes; WHEREAS, Noteholder has filed the Action (as defined herein); and WHEREAS, the Company and Noteholder have engaged in good faith negotiations with the objective of settling the Action and commencing the Exchange Offer, pursuant to which the Company will offer to exchange for each $1,000 of aggregate principal amount outstanding of its Existing Notes (i)a cash payment of $500.00, (ii) 205.8824 shares of the Company’s common stock, par value $0.001 per share (the “Common
